UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-31121 ————— AVISTAR COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 88-0463156 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1875 South Grant Street, 10TH Floor, San Mateo, CA (Address of principal executive offices) (Zip Code)) Registrant's telephone number, including area code: (650) 525-3300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "accelerated filer," "large accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Non-accelerated filer o (Do not check if a small reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox At April 20, 2011, 39,358,995 shares of common stock of the Registrant were outstanding. AVISTAR COMMUNICATIONS CORPORATION INDEX Page PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4T. Controls and Procedures 20 PART II. OTHER INFORMATION 20 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Removed and Reserved 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 2 AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS as of March 31, 2011 and December31, 2010 (in thousands, except share and per share data) March 31, 2011 December31, 2010 (unaudited) Assets: Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $9 and $4 at March 31, 2011 and December31, 2010, respectively Inventories 22 23 Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 53 Total assets $ $ Liabilities and Stockholders’ Equity (Deficit): Current liabilities: Line of credit $ $ Accounts payable Deferred services revenue and customer deposits Accrued liabilities and other Total current liabilities Long-term liabilities: Long-term convertible debt — Other liabilities 45 59 Total liabilities Commitments and contingencies (Note 9) Stockholders’ equity (deficit): Common stock, $0.001 par value; 250,000,000 shares authorized at March 31, 2011 and December31, 2010; 40,541,870 and 40,304,235 shares issued at March 31, 2011 and December31, 2010, respectively 40 40 Less: treasury common stock, 1,182,875 shares at March 31, 2011 and December31, 2010, at cost Additional paid-in-capital Accumulated deficit Total stockholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AVISTAR COMMUNICATIONS CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three months ended March 31, 2011 and 2010 (in thousands, except per share data) Three Months Ended March 31, (unaudited) Revenue: Product $ $
